Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 25, 2021

                                     No. 04-21-00113-CV

Al SUAREZ, as Mayor City, Jeff Beehler, as Place 5 Member, City Council of the City of
Converse; Katthy Richel, as Place 1 Member, City Council of City of Converse; Shawn Russell
as Place 3 Member, City Council of the City of Converse; March Gilbert, as Place 6 Member,
City Council of the City of Converse, Le Ann Piatt, City Manager of the CIty of Converse; Holly
Nagy as Secretary of the City of Convese; and City of Converse (collectively referred as
"Defendants/Respondents" and/or "Defendants"),
                                          Appellants

                                               v.

                                      Katherine SILVAS,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22419
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER

         Appellee’s motion for an extension of time to file her brief is GRANTED. Appellee’s
brief is due on or before May 27, 2021.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court